 



EXHIBIT 10.1
AMENDMENT NO. 2
to
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          This AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(this “Amendment”) is dated as of October 25, 2005, by and between Pacific
Sunwear of California, Inc., a California corporation (the “Company”), and Greg
H. Weaver (“Executive”).
          WHEREAS, the Company and Executive previously entered into that
certain Amended and Restated Employment Agreement as of February 5, 2001 (the
“Agreement”); and
          WHEREAS, the Company and Executive previously amended the Agreement as
of December 13, 2004; and
          WHEREAS, the Company and Executive desire to further amend the terms
of the Agreement as set forth herein;
          NOW, THEREFORE, the parties agree as follows:
          1. Paragraph 3(e) shall be deleted and replaced in its entirety with
the following language:
          “(e) As used in Paragraph 3(b)(3) and Paragraph 3(b)(4), “cause” shall
mean:

  (i)   Executive’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony; or     (ii)   fraudulent conduct by Executive in
connection with the business affairs of the Company; or     (iii)   theft,
embezzlement, or other criminal misappropriation of funds by Executive from the
Company; or     (iv)   Executive’s bad faith refusal to (a) perform the duties
of Executive Chairman of the Board or (b) follow the lawful orders of the Board
of Directors; or     (v)   Executive’s willful misconduct, which has, or would
if generally known, materially adversely affect the goodwill, business, or
reputation of the Company; or     (vi)   Executive’s material breach of this
Agreement.”

          2. Paragraph 3(f) shall be deleted and replaced in its entirety with
the following language:

 



--------------------------------------------------------------------------------



 



          “(f) If this Agreement is terminated pursuant to Paragraphs 3(b)(1),
3(b)(2), or 3(b)(3), this Agreement shall terminate immediately or at such later
date as shall be designated by the Board and all of Executive’s rights hereunder
shall terminate effective upon such termination, except for payment of:

  (i)   a lump sum cash payment, payable on the termination of Executive’s
employment, equal to the sum of (x) any accrued but unpaid base salary as of the
date of Executive’s termination of employment hereunder and (y) any earned but
unpaid annual incentive compensation in respect of the most recently completed
fiscal year preceding Executive’s termination of employment hereunder; and    
(ii)   such employee benefits, if any, as to which Executive may be entitled
under the employee benefit plans and arrangements of the Company.

          Except as provided above and as otherwise specified in any notice of
termination, Executive shall not continue after termination to be an employee of
the Company for any purpose and all rights Executive might thereafter have as an
employee pursuant to any plan shall cease except as expressly provided to the
contrary in writing under any such plan.”
     3. Except as expressly modified herein, the Agreement shall remain in full
force and effect in accordance with its original terms as amended by Amendment
No 1. thereto.
     4. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.
     5. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered on the day and year first above written.

                PACIFIC SUNWEAR OF CALIFORNIA, INC.
 
       
 
  By:    
 
       
 
      Seth Johnson
 
      Chief Executive Officer
 
            “EXECUTIVE”
 
                  Greg H. Weaver

2